Citation Nr: 0310237	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  02-10 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for emergency service 
for a non-service connected conditions at a non-VA facility 
from December 23, 2001, through December 25, 2001.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

Information in the claims file indicates that the veteran 
served on active duty from April 1973 to July 1976, December 
1983 to December 1989, and December 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in March 2002 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Memphis, Tennessee.


FINDINGS OF FACT

1.  The veteran received emergency treatment for a non-
service connected condition at a non-VA facility from 
December 23, 2001, through December 25, 2001.

2.  The veteran had not received treatment at a VA facility 
during the 24 months prior to December 2001.


CONCLUSION OF LAW

The criteria for payment or reimbursement for emergency 
service for non-service connected conditions at a non-VA 
facility from December 23, 2001, through December 25, 2001, 
have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§ 17.1002 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000, codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
August 2002 statement of the case, and a November 2002 VAMC 
hearing, adequately informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  The veteran was notified at 
these times that payment or reimbursement was not warranted 
for emergency service for non-service connection conditions 
at a non-VA facility from December 23, 2001, through December 
25, 2001, for the reason that he had not received treatment 
at a VA facility within the 24 months prior to the December 
2001 non-VA emergency treatment.  At his November 2002 VAMC 
hearing, the veteran confirmed that he had not received VA 
treatment within the 24 months prior to the December 2001 
non-VA emergency treatment, leaving no possible avenue for 
development or substantiation of his claim.  He was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
not made aware of the allocation of responsibilities between 
himself and VA in obtaining such evidence, but such an effort 
would have been misleading and futile in the context of the 
current claim, where there is no dispute as to the 
determinative fact in this case (that the veteran had no 
treatment at VA during the 24 months prior to the December 
2001 non-VA emergency treatment). 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Again, in conceding that he had no treatment in the 
24 months prior to December 2001, the veteran has in essence 
indicated that no such evidence is available.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and expenditure of limited VA 
resources is not warranted.

Background

From December 23 to December 25, 2001, the veteran received 
non-VA emergency hospital care for a heart attack.  The 
hospital bill was slightly in excess of $30,000.  

In February 2002, the VAMC received an itemized bill and a 
letter requesting payment for the services rendered from 
December 23 to December 25, 2001.  The VAMC responded by 
sending a letter to the veteran for the purpose of verifying 
enrollment status and treatment at a VA facility within 24 
months.

In March 2002, the VAMC received correspondence from the 
veteran stating that he had not received treatment at a VA 
facility within 24 months.

Later in March 2002, the VAMC denied the veteran's claim for 
payment of unauthorized medical service, on the ground that 
the condition treated was not service-connected, that the 
veteran was not currently rated as permanently and totally 
disabled due to service-connected disabilities, and that the 
veteran had not been treated in the past 24 months by VA.

In July 2002, the VAMC received the veteran's notice of 
disagreement with this determination.

At a November 2002 VAMC hearing, the veteran stated he 
registered for VA treatment in May of 2001.  He said he was 
told he would be contacted about his enrollment by VA.  He 
had enrolled due to the prospect of leaving his job in the 
near future.  The veteran said that in August 2001 he did 
leave his job for a higher paying job.  In December 2001, he 
had a heart attack.  He said that as of December 2001 he had 
not yet been contacted by VA or a representative about his 
enrollment in the VA system.  He said that after receiving 
treatment at a non-VA emergency facility in December 2001, he 
was told to contact VA immediately upon his release from 
treatment.  The veteran acknowledged that he was not service-
connected for any condition, and that at the time of his 
heart attack in December 2001 he had not received VA 
treatment during the prior 24 months.  He described the 
process whereby he applied for payment or reimbursement of 
the medical expenses to VA and his claim was denied.  The 
veteran further testified that he thought that he had been in 
good health during the months prior to his heart attack, and 
for this reason he had not sought treatment from VA during 
the months from May 2001 (the month of his enrollment or 
attempted enrollment) to December 2001.  He contended that 
had he been properly enrolled in May 2001 he may have 
received treatment at VA prior to December 2001, either 
preventing the heart attack or entitling him to reimbursement 
for non-VA emergency treatment of his heart attack in 
December 2001.  

Law and Regulations

The Millennium Health Care and Benefits Act, Pub. L. 106-117, 
which became effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency 
treatment.  38 U.S.C.A. § 1725 (West 2002); Pub. L. 106-117, 
Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) (providing 
that the November 30, 1999, Act shall take effect 180 days 
after the date of enactment).  The term "emergency treatment" 
is defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be feasible, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(I).

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met: (a) the emergency services were provided 
in a hospital emergency department or a similar facility held 
at as providing emergency care to the public; (b) the claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possess an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) the claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); (e) at the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) the veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) the 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) if the condition for which the 
emergency treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and (i) The 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2002). 



Analysis

There is no indication that the private medical care in 
question was authorized in advance and it is not contended 
otherwise.  The record reflects that service connection has 
not been established for any disability.  Therefore, payment 
or reimbursement for the unauthorized private medical care 
rendered from December 23, 2001, through December 25, 2001, 
under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120, is not 
warranted.

Because the veteran's heart condition was not service-
connected, and the veteran was not service connected for any 
condition, the only provisions of law under which he might 
receive reimbursement for non-VA emergency treatment are 
those set forth in 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. § 17.1002 (2002).  By the veteran's own account, he 
does not meet one the of the necessary criteria, since he had 
not received VA treatment for the 24 months for the condition 
prior to the non-VA December 2001 emergency treatment for 
which he seeks VA payment or reimbursement.  Accordingly, 
entitlement to payment or reimbursement for emergency service 
for non-service connected conditions at a non-VA facility 
from December 23, 2001 through December 25, 2001, is not 
warranted in this case.  38 C.F.R. § 17.1002.

The Board is sympathetic to the veteran's concern that 
processing of his application in the VA system was less than 
punctual, and that he might have received VA treatment during 
the period prior to December 2001 had the processing and 
enrollment been more prompt.  Nevertheless, without a showing 
of VA treatment within the 24 months prior to his December 
2001 heart attack, the Board is without legal authority to 
grant reimbursement or payment for the December 2001 non-VA 
emergency treatment.  The claim for payment or reimbursement 
for non-VA emergency services is denied due to the absence of 
legal merit, or the lack of entitlement under the law.  
Sabonis v. West, 6 Vet. App. 426, 430 (1994). 



ORDER

Entitlement to payment or reimbursement for emergency service 
for non-service connected heart disability at a non-VA 
facility from December 23, 2001, through December 25, 2001, 
is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

